                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   MOHAMMED Z. KHAN,                                         No. C 19-8349 WHA (PR)
                                                                         10                    Petitioner,                              ORDER TO SHOW CAUSE;
                                                                                                                                        DENYING LEAVE TO PROCEED IN
                                                                         11        v.                                                   FORMA PAUPERIS
United States District Court
                               For the Northern District of California




                                                                         12   M. POLLARD,
                                                                                                                                        (ECF No. 2)
                                                                         13                    Respondent.
                                                                                                                       /
                                                                         14
                                                                         15                                                INTRODUCTION
                                                                         16             Petitioner, who appears to be on parole or probation, filed this pro se petition for a writ
                                                                         17   of habeas corpus pursuant to 28 U.S.C. § 2254 challenging his state court conviction. For the
                                                                         18   reasons discussed below, respondent is ordered to show cause why the petition should not be
                                                                         19   granted. He has paid the filing fee, which means his application for leave to proceed in forma
                                                                         20   pauperis is DENIED.
                                                                         21                                                 STATEMENT
                                                                         22             Petitioner was convicted in Alameda County Superior Court in 2016 of first-degree
                                                                         23   murder and attempted voluntary manslaughter. He was sentenced to a term of 32 years to life in
                                                                         24   state prison. On appeal, the California Court of Appeal affirmed the judgment, and the
                                                                         25   California Supreme Court denied review. Thereafter, petitioner filed the instant federal
                                                                         26   petition.
                                                                         27                                                  ANALYSIS
                                                                         28   A.        STANDARD OF REVIEW
                                                                                        This court may entertain a petition for writ of habeas corpus "in behalf of a person in
                                                                          1   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                                                          2   violation of the Constitution or laws or treaties of the United States." 28 U.S.C. 2254(a); Rose
                                                                          3   v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                                                          4   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ
                                                                          5   of habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state
                                                                          6   court must “specify all the grounds for relief which are available to the petitioner ... and shall
                                                                          7   set forth in summary form the facts supporting each of the grounds thus specified.” Rule 2(c) of
                                                                          8   the Rules Governing Section 2254 Cases, 28 U.S.C. foll. 2254. “‘[N]otice’ pleading is not
                                                                          9   sufficient, for the petition is expected to state facts that point to a ‘real possibility of
                                                                         10   constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d
                                                                         11   688, 689 (1st Cir. 1970)).
United States District Court
                               For the Northern District of California




                                                                         12   B.      LEGAL CLAIMS
                                                                         13           Petitioner claims that (1) there was insufficient evidence to support his conviction of
                                                                         14   attempted involuntary manslaughter; (2) there was insufficient evidence to support his
                                                                         15   conviction of first-degree murder; and (3) the trial court erred by issuing a jury instruction
                                                                         16   under CALCRIM No. 540. These claims, when liberally construed, and warrant a response.
                                                                         17                                             CONCLUSION
                                                                         18           1. The clerk shall mail a copy of this order and the petition with all attachments to the
                                                                         19   respondent and the respondent's attorney, the Attorney General of the State of California. The
                                                                         20   clerk shall also serve a copy of this order on the petitioner.
                                                                         21           2. Respondent shall file with the court and serve on petitioner, within sixty-three (63)
                                                                         22   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                         23   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                                                         24   granted based on the claim found cognizable herein. Respondent shall file with the answer and
                                                                         25   serve on petitioner a copy of all portions of the state prison disciplinary proceedings that are
                                                                         26   relevant to a determination of the issues presented by the petition.
                                                                         27           If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                                                         28   court and serving it on respondent within twenty-eight days of the date the answer is filed.


                                                                                                                                  2
                                                                          1          3. Respondent may file, within sixty-three (63) days, a motion to dismiss on procedural
                                                                          2   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                                                          3   Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
                                                                          4   with the court and serve on respondent an opposition or statement of non-opposition within
                                                                          5   twenty-eight days of the date the motion is filed, and respondent shall file with the court and
                                                                          6   serve on petitioner a reply within fourteen days of the date any opposition is filed.
                                                                          7          4. Petitioner is reminded that all communications with the court must be served on
                                                                          8   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must
                                                                          9   keep the court informed of any change of address and must comply with the court's orders in a
                                                                         10   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                                                         11          IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                              Dated: January 23, 2020.
                                                                         13                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
